EXHIBIT 10.15(a)
DELTA AIR LINES, INC.
2010 LONG-TERM INCENTIVE PROGRAM
1. Purpose. The 2010 Long-Term Incentive Program (the “2010 LTIP”) is a long
term incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the
“Company”) that is intended to: (a) closely link pay and performance by
providing management employees with a compensation opportunity based on Delta’s
achieving key business objectives; and (b) align the interests of management
employees with the Company’s other employees and stakeholders.
The 2010 LTIP is being adopted under the Delta Air Lines, Inc. 2007 Performance
Compensation Plan (“2007 Performance Plan”). It is subject to the terms of the
2007 Performance Plan and an individual’s 2010 LTIP Award Agreement (“Award
Agreement”).
Capitalized terms that are used but not defined in the 2010 LTIP shall have the
meaning ascribed to them in the 2007 Performance Plan. For purposes of the 2010
LTIP, the definitions of “Change in Control,” “Good Reason,” and “Retirement” as
set forth in the 2007 Performance Plan are hereby replaced or modified under
Section 6 below, and shall apply as set forth in Section 6 in lieu of the
definitions of these terms in the 2007 Performance Plan or as modified, as
applicable.
2. Plan Administration. (a) The Personnel & Compensation Committee of the Board
of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the 2010 LTIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the 2010 LTIP:
     (i) authority to construe and interpret the terms of the 2010 LTIP, and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
     (ii) authority to prescribe forms and procedures for purposes of the 2010
LTIP participation and distribution of awards; and
     (iii) authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the 2010 LTIP.
     (b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the 2010 LTIP shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.
     (c) Notwithstanding anything contained in the 2007 Performance Plan to the
contrary, the Committee shall not have the authority to increase or decrease the
actual payout of any Performance Award (as defined below) granted to any
Participant pursuant to Section 4(b) hereunder.
3. Individual Award Agreements. Any person offered an Award under the 2010 LTIP
will be required to sign an individual Award Agreement. Execution by such person
of his or her Award Agreement will be a prerequisite to the effectiveness of the
Award under the 2010 LTIP and to the person’s becoming a Participant in the 2010
LTIP.

 



--------------------------------------------------------------------------------



 



4. Awards.
(a) Restricted Stock.
     (i) Award Grant. A Participant may receive Restricted Stock as specified in
the Participant’s Award Agreement (the “Restricted Stock”).
     (ii) Grant Date. The Grant Date of the Restricted Stock will be determined
by the Committee in accordance with the Company’s Equity Award Grant Policy, as
in effect from time to time, and set forth in a Participant’s Award Agreement.
     (iii) Restrictions. Until the restrictions imposed by this Section 4(a)
(the “Restrictions”) have lapsed pursuant to Section 4(a)(iv), (v) or
(vi) below, a Participant will not be permitted to sell, exchange, assign,
transfer, pledge or otherwise dispose of the Restricted Stock and the Restricted
Stock will be subject to forfeiture as set forth below.
     (iv) Lapse of Restrictions—Continued Employment. Subject to the terms of
the 2007 Performance Plan and the 2010 LTIP, the Restrictions shall lapse and be
of no further force or effect with respect to one-half of the Shares of
Restricted Stock on February 1, 2011 (“First Installment Date”) and the
remaining one-half on February 1, 2012 (“Second Installment Date”).1
     (v) Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 4(a) are subject
to the following terms and conditions:
     (A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), with respect to any portion of the Restricted Stock subject to the
Restrictions, the Restrictions shall immediately lapse on the Pro Rata RS
Portion as of the date of such Termination of Employment. Upon a Participant’s
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any Restricted Stock that remains subject to the Restrictions,
other than the Pro Rata RS Portion, shall be immediately forfeited.
     “Pro Rata RS Portion” means, with respect to any portion of Restricted
Stock that is subject to the Restrictions at the time of a Participant’s
Termination of Employment, the number of Shares with respect to which the
Restrictions would have lapsed on each future Installment Date multiplied by a
fraction (i) the numerator of which is the number of calendar months2 from the
Grant Date to the date of such Termination of
 

1   If this formula results in any fractional Share allocation to any
Installment Date, the number of Shares with respect to which the Restrictions
lapse on the First Installment Date will be rounded up, and the number of shares
with respect to which the Restrictions lapse on the Second Installment Date will
be rounded down, to the nearest whole Share so that only full Shares are covered
by each Installment Date.   2   For purposes of the 2010 LTIP, one calendar
month is calculated from the date of measurement to the same or closest
numerical date occurring during the following month. For example, one calendar
month from January 31, 2010 will elapse as of February 28, 2010, two months will
elapse on March 31, 2010, and so on.

2



--------------------------------------------------------------------------------



 



Employment, rounded up for any partial month and (ii) the denominator of which
is twelve (12) for the First Installment Date and twenty-four (24) for the
Second Installment Date.3
     (B) Voluntary Resignation. Upon a Participant’s Termination of Employment
by reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.
     (C) Retirement. Subject to Section 4(a)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, the Restrictions shall
immediately lapse on the Pro Rata RS Portion as of the date of such Termination
of Employment. Pro Rata RS Portion has the meaning set forth in
Section 4(a)(v)(A) above. Upon a Participant’s Termination of Employment by
reason of Retirement, any Restricted Stock that remains subject to the
Restrictions, other than the Pro Rata RS Portion, shall be immediately
forfeited.
     (D) Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.
     (E) For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, any portion of the Restricted Stock subject to the
Restrictions shall be immediately forfeited.
     (F) Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2010 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2010 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.
     (vi) Change in Control. Notwithstanding the forgoing and subject to
Section 5 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he is employed by an Affiliate at the time
the Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
any Restrictions in effect shall immediately lapse on the date of such
Termination of Employment and be of no further force or effect as of such date.
 

3   If this formula results in any fractional Share, the Pro Rata RS Portion
will be rounded up to the nearest whole Share.

3



--------------------------------------------------------------------------------



 



     (vii) Dividends. In the event a cash dividend shall be paid with respect to
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.
(b) Performance Awards.
     (i) Award Grant. A Participant may receive a Performance Award for a
specified target cash amount as set forth in the Participant’s Award Agreement
(a “Performance Award”).
     (ii) Grant Date. The Grant Date of the Performance Award will be determined
by the Committee and set forth in the Participant’s Award Agreement.
     (iii) Payout Criteria and Form of Payment. Except as otherwise expressly
set forth in this Section 4(b), payment, if any, of a Performance Award will be
based on the following factors as described and defined below: (A) the
Cumulative Revenue Growth during the Performance Period of the Company relative
to the members of the Airline Peer Group; and (B) the Average Annual Pre-Tax
Income Margin during the Performance Period of the Company relative to the
members of the Airline Peer Group.
The payout, if any, of a Performance Award will be made (A) in Shares,
calculated based on the Conversion Formula (as defined below), to each
Participant who is employed by the Company as an executive vice president or
more senior officer or holds the position of general counsel or chief financial
officer of the Company (“Executive Officer Participant”) at the time of such
payout; and (B) in cash in all other circumstances.
     (iv) Definitions.
     (A) “Airline Peer Group” means AMR Corporation, Continental Airlines, Inc.,
Southwest Airlines Co., UAL Corporation and US Airways Group, Inc.
     (B) The “Average Annual Pre-Tax Income Margin” for Delta and each member of
the Airline Peer Group shall be calculated by using the subject company’s
Pre-Tax Income and Total Operating Revenue for the applicable periods and the
following formula: (A ÷ B ), where:
A = Pre-Tax Income for 2010 and 2011; and
B = Total Operating Revenue for 2010 and 2011.
     (C) The “Conversion Formula” will apply to convert from cash to Shares the
payout, if any, of a Performance Award to a person who is an Executive Officer
Participant at the time of such payout. First, the cash amount of the payout is
calculated in the same manner as if the payout is being made in cash. Next, the
cash amount is converted into a number of Shares based on the following formula:
A ÷ B, where:
A = the amount of the payout for the Performance Award if it is paid in cash;
and
B = the closing price of a Share on the New York Stock Exchange on the later of
(1) date that the Committee approves the payouts, if any, of the Performance
Awards to the Executive Officer Participants following the Committee’s
determination of the achievement of the payout criteria described in Section
4(b)(iii) and (2) the third business

4



--------------------------------------------------------------------------------



 



day following the date on which the Company publicly announces its annual
financial results if this date is scheduled in the same month that the Committee
approves such payouts, if any.
     (D) The “Cumulative Revenue Growth” for Delta and each member of the
Airline Peer Group shall be calculated by using the subject company’s Total
Operating Revenue for the applicable periods and the following formula: (A + B )
÷ C, where:
A = Total Operating Revenue for 2010 minus Total Operating Revenue for 2009;
B = Total Operating Revenue for 2011 minus Total Operating Revenue for 2010; and
C = Total Operating Revenue for 2009.
     (E) “GAAP” means accounting principles generally accepted in the United
States of America.
     (F) “Performance Period” means the period beginning on January 1, 2010 and
ending on and including December 31, 2011.
     (G) “Pre-Tax Income” means, subject to Section 4(c)(v)(B) below, the
subject company’s consolidated pre-tax income for the applicable periods based
on its regularly prepared and publicly available statements of operations
prepared in accordance with GAAP, but excluding: (i) any material asset write
downs; (ii) expenses associated with employee equity securities; (iii) gains or
losses with respect to unusual or non-recurring events, including, without
limitation, changes in accounting principles, bankruptcy-related reorganization
items and other out of period adjustments; and (iv) expenses accrued with
respect to any annual profit sharing plan, program or arrangement.
     (H) “Total Operating Revenue” means, subject to Section 4(c)(v)(B) below,
the subject company’s total operating revenue for the applicable periods based
on its regularly prepared and publicly available statements of operations
prepared in accordance with GAAP.
(v) Vesting.
     (A) General. Subject to the terms of the 2007 Performance Plan and all
other conditions included in any applicable Award Agreement, the Performance
Award shall vest, as described in this Section 4(b)(v), as of the end of the
Performance Period to the extent that the Company ranks number five (5) or
better in comparison to the Airline Peer Group with respect to Cumulative
Revenue Growth and/or Average Annual Pre-Tax Income Margin, as applicable and as
described below. For purposes of Cumulative Revenue Growth and Average Annual
Pre-Tax Income Margin, a rank of one (1) will be the highest and best ranking
and a rank of six (6) will be the lowest and worst ranking.
     (B) Committee’s Authority. In determining the Cumulative Revenue Growth and
the Average Annual Pre-Tax Income Margin for Delta and each member of the
Airline Peer Group, the Committee shall make such adjustments with respect to
any subject company as is necessary to ensure the results are comparable.
Without limiting the generality of the forgoing, the Committee shall (i) make
such determinations based on financial data filed by the subject company with
the U.S. Department of Transportation or otherwise, and (ii) exclude from any
calculation any item of gain, loss or expense to be extraordinary or unusual in
nature or infrequent in occurrence.

5



--------------------------------------------------------------------------------



 



     (C) Impact of Certain Events. A company shall be automatically ranked as
number six (6) in the event that any of the following occur during or with
respect to the Performance Period: (i) such company ceases to maintain or does
not timely prepare publicly available statements of operations prepared in
accordance with GAAP; (ii) such company is not the surviving entity in any
merger, consolidation, or other non-bankruptcy reorganization (or survives only
as a subsidiary of an entity other than a previously wholly owned subsidiary of
such company); (iii) such company sells, leases, or exchanges all or
substantially all of its assets to any other person or entity (other than a
previously wholly owned subsidiary of such company); (iv) such company is
dissolved and liquidated; or (v) more than 20% of such company’s revenues
(determined on a consolidated basis based on the regularly prepared and publicly
available statements of operations of such company prepared in accordance with
GAAP) for any fiscal year of such company are attributable to the operation of
businesses other than such company’s airline business and such company does not
provide publicly available statements of operations with respect to its airline
business that are separate from the statements of operations provided with
respect to its other businesses.
     (D) Transactions Between Airlines. To the extent reasonably practicable, in
the event of a merger, consolidation or similar transaction during the
Performance Period between Delta and any other airline, including a member of
the Airline Peer Group, or between any member of the Airline Peer Group and any
other airline, including another member of the Airline Peer Group (an “Airline
Merger”), Cumulative Revenue Growth for the surviving company will be calculated
on a combined basis as if the Airline Merger had occurred on January 1, 2009 and
Average Annual Pre-Tax Income Margin for such company will be calculated on a
combined basis as if the Airline Merger had occurred on January 1, 2010.
     (E) Vesting/Ranking. The payment, if any, a Participant will receive in
connection with the vesting of the Performance Award will be based on the
following:

                                                                      Cumulative
            Average Annual Rank   Revenue       Rank   Pre-Tax Income vs.  
Growth   +   vs.   Margin Airline   % of Target       Airline   % of Target Peer
Group   Earned x Weight     Peer Group   Earned x Weight
1
  200%      x      50%         1     200%      x      50%
2
  150%      x      50%         2     150%      x      50%
3
  100%      x      50%         3     100%      x      50%
4
  75%      x      50%         4     75%      x      50%
5
  25%      x      50%         5     25%      x      50%
6
    0 %         6       0 %

Any portion of a Performance Award that does not vest at the end of the
Performance Period will immediately lapse and become void.

6



--------------------------------------------------------------------------------



 



     Examples:

  1.   Assume a Participant who is a not an Executive Officer Participant
receives a Performance Award of $25,000 at the target level and that, as of the
end of the Performance Period, Delta ranks number four (4) in Cumulative Revenue
Growth (resulting in a payout at 75% of the weighted target under that measure)
and number three (3) in Average Annual Pre-Tax Income Margin (resulting in a
payout at 100% of the weighted target under that measure). This Participant will
be eligible to receive a payout of $21,875, which is the result of the following
formula: (($25,000 × 75%) × 50%) + (($25,000 × 100%) × 50%).     2.   Using the
same Participant in Example 1 above, assume that, as of the end of the
Performance Period, Delta ranks number two (2) in Cumulative Revenue Growth
(resulting in a payout at 150% of the weighted target under that measure) and
number one (1) in Average Annual Pre-Tax Income Margin (resulting in a payout at
200% of the weighted target under that measure). This Participant will be
eligible to receive a payout of $43,750, which is the result of the following
formula: (($25,000 × 150%) × 50%) + (($25,000 × 200%) × 50%).

               (vi) Timing of Payment. The payout, if any, of any Performance
Awards that vest under Section 4(b)(v) will be made as soon after the end of the
Performance Period as the payment amount can be finally determined, but in no
event later than March 15, 2012, unless it is administratively impracticable to
do so, and such impracticability was not foreseeable at the end of 2011, in
which case such payment shall be made as soon as administratively practicable
after March 15, 2012.
               (vii) Accelerated Vesting/Forfeiture upon Termination of
Employment. The Performance Awards are subject to the following terms and
conditions.
     (A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Participant’s target Performance Award will be recalculated and
will be the result of the following formula (the “Adjusted Performance Award”):
S × (T ÷ 24) where,
S = the Participant’s target Performance Award as of the Grant Date; and
T = the number of calendar months from January 1, 2010 to the date of such
Termination of Employment (rounded up for any partial month).
Thereafter, the Participant will be eligible to receive a payment, if any, in
cash based on the Adjusted Performance Award which will vest and become payable
under Section 4(b)(v) in the same manner and to the same extent as if the
Participant’s employment had continued.
     (B) Voluntary Resignation. Upon a Participant’s Termination of Employment
by reason of a voluntary resignation (other than for Good Reason or Retirement),
the Participant will immediately forfeit any unpaid portion of the Performance
Award as of the date of such Termination of Employment.
     (C) Retirement. Subject to Section 4(b)(vii)(F) below, upon a Participant’s
Termination of Employment due to Retirement, the Participant’s target
Performance

7



--------------------------------------------------------------------------------



 



Award will be recalculated in accordance with the formula set forth in Section
4(b)(vii)(A) above. Thereafter, the Participant will be eligible to receive a
payment, if any, in cash based on the Adjusted Performance Award which will vest
and become payable under Section 4(b)(v) in the same manner and to the same
extent as if the Participant’s employment had continued.
     (D) Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Participant’s Performance Award will immediately
become vested at the target level and such amount will be paid in cash as soon
as practicable thereafter to the Participant or the Participant’s estate, as
applicable.
     (E) For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, the Participant will immediately forfeit any unpaid portion
of the Performance Award as of the date of such Termination of Employment.
     (F) Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2010 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2010 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.
          (viii) Change in Control. Notwithstanding the forgoing and subject to
Section 5 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he is employed by an Affiliate at the time
the Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
the Participant’s outstanding Performance Award shall immediately become vested
at the target level and such amount will be paid in cash to the Participant as
soon as practicable. With respect to any Participant who incurs a Termination of
Employment by the Company without Cause or who resigns for Good Reason prior to
a Change in Control, if a Change in Control occurs thereafter during the
Performance Period, such Participant’s Adjusted Performance Award will
immediately become vested and be paid in cash to the Participant as soon as
practicable.
          (c) Restricted Stock Units
     (i) Award Grant. A Participant may receive Restricted Stock Units as
specified in the Participant’s Award Agreement (the “RSU”).
     (ii) Grant Date. The Grant Date of the RSUs will be determined in
accordance with the Company’s Equity Award Grant Policy, as in effect from time
to time, and set forth in the Participant’s Award Agreement.
     (iii) Risk of Forfeiture. Until an RSU becomes vested, a Participant will
not be permitted to sell, exchange, assign, transfer, pledge or otherwise
dispose of the RSU and the RSU will be subject to forfeiture as set forth below.

8



--------------------------------------------------------------------------------



 



     (iv) Vesting. Subject to the terms of 2007 Performance Plan and the 2010
LTIP, the RSUs will vest with respect to one-half of the RSUs on February 1,
2011 (“First RSU Installment”) and the remaining one-half on February 1, 2012
(“Second RSU Installment”).4 As soon as practicable after any RSUs become
vested, the Company shall pay to Participant in cash a lump sum amount equal to
the number of RSUs vesting multiplied by the closing price of a Share of Common
Stock on the NYSE on the vesting date or, if the Common Stock was not traded on
the NYSE on the vesting date, the last date prior to the vesting date that the
Common Stock was traded on the NYSE.
     (v) Accelerated Vesting; Forfeiture. The RSUs and the vesting provisions
set forth in this Section 4(c) are subject to the following terms and
conditions:
     (A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), a number of RSUs equal to the Pro Rata RSU Portion will become
immediately vested as of the date of such termination. Upon a Participant’s
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any unvested RSUs, other than the Pro Rata RSU Portion, shall be
immediately forfeited.
     “Pro Rata RSU Portion” means, with respect to any RSU Installment that is
not vested at the time of a Participant’s Termination of Employment, the number
of RSUs covered by such RSU Installment multiplied by a fraction (i) the
numerator of which is the number of calendar months5 from the Grant Date to the
date of such Termination of Employment, rounded up for any partial month and
(ii) the denominator of which is twelve (12) for the First RSU Installment and
twenty-four (24) for the Second RSU Installment.6
     (B) Voluntary Resignation. Upon a Participant’s Termination of Employment
by reason of a voluntary resignation (other than for Good Reason or Retirement),
any unvested portion of the RSUs shall be immediately forfeited.
     (C) Retirement. Subject to Section (4)(d)(v) below, upon a Participant’s
Termination of Employment by reason of Retirement, a number of RSUs equal to the
Pro Rata RSU Portion will become immediately vested as of the date of such
Termination of Employment. Pro Rata RSU Portion has the meaning set forth in
Section A.4(a) above. Upon a Participant’s Termination of Employment by reason
of Retirement, any unvested RSUs, other than the Pro Rata RSU Portion, shall be
immediately forfeited.
 

4   If this formula results in any fractional RSU allocation to any RSU
Installment, the number of RSUs in the First RSU Installment will be rounded up,
and the number of RSUs in the Second RSU Installment will be rounded down, to
the nearest whole RSU, so that only full RSUs are covered by each Installment.  
5   For purposes of this Agreement, one calendar month is calculated from the
date of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2010 will
elapse as of February 28, 2010, two months will elapse on March 31, 2010, as so
on.   6   If this formula results in any fractional RSUs, the Pro Rata RSU
Portion will be rounded up to the nearest whole RSU.

9



--------------------------------------------------------------------------------



 



     (D) Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, all unvested RSUs will immediately vest as of the date
of such Termination of Employment.
     (E) For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, any unvested portion of the RSUs shall be immediately
forfeited.
     (F) Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement, is, or would
be, terminated by the Company without Cause, such participant shall be
considered to have been terminated by the Company without Cause for purposes of
this Agreement rather than having retired, but only if the Participant
acknowledges, that absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered a retiree for purposes of
any other program, plan or policy of the Company, for purposes of this
Agreement, the Participant’s employment shall be considered to have been
terminated by the Company for Cause.
     (vi) Change in Control. Notwithstanding the foregoing and subject to
Section 4 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he is employed by an Affiliate at the time
the Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control, but prior to the second anniversary of such Change in
Control, any unvested portion of the RSUs will immediately vest as of the date
of such Termination of Employment.
5. Potential Reduction in Payments Due to Excise Tax. In the event that a
Participant becomes entitled to benefits under the 2010 LTIP, then such
benefits, together with any payment or consideration in the nature of value or
compensation to or for the Participant’s benefit under any other agreement with
or plan of Delta, shall be subject to reduction as set forth in Section 4(e) of
the 2009 Delta Air Lines, Inc. Officer and Director Severance Plan, which
relates to the excise tax under Section 4999 of the Code. Nothing in this
Section 5 is intended to amend or modify the excise tax provisions applicable to
any outstanding awards under the 2007 Performance Plan granted to a Participant,
to the extent applicable, prior to October 20, 2009.
6. Definitions. For purposes of the 2010 LTIP, the following definitions are
hereby modified as set forth below and will apply in lieu of the definitions set
forth in the 2007 Performance Plan or as modified, as applicable.

  (a)   For purposes of the 2010 LTIP, “Change in Control” shall have the
meaning set forth in the 2007 Performance Plan except that the merger of a
subsidiary of Delta with and into Northwest Airlines Corporation on October 29,
2008 (the “Merger”), will not be considered a Change in Control.     (b)   For
purposes of the 2010 LTIP, “Good Reason” shall have the meaning set forth in the
2007 Performance Plan except: (i) any long-term award made to a Participant
under the 2007 Performance Plan, (ii) any other equity-based awards or other
incentive compensation awards made to a Participant by any of Delta (or any
Affiliate) or Northwest (or any subsidiary) at or prior to the closing of the
Merger, (iii) any retention payment or special travel benefits provided to a
Participant as a result of his or her initial employment with Delta or any
Affiliate and (iv) the elimination of post-retirement

10



--------------------------------------------------------------------------------



 



      coverage under the Company’s executive life insurance program, will be
ignored for purposes of determining whether a Participant has suffered a
reduction that constitutes Good Reason under the 2010 LTIP. Furthermore, with
respect to any Participant who was employed by Northwest or any subsidiary
thereof immediately prior to the closing of the Merger, all compensation and
benefit programs provided to such Participant prior to the Merger by Northwest
or any subsidiary thereof, including, without limitation, the Participant’s base
salary, will be ignored for purposes of determining whether a Participant has
suffered a reduction that constitutes Good Reason under the 2010 LTIP.     (c)  
For purposes of the 2010 LTIP, “Retirement” means a Termination of Employment
(other than for Cause or death) either: (i) on or after a Participant’s 62nd
birthday provided that such Participant has completed at least 5 years service
with the Company (or an Affiliate) or Northwest (or a subsidiary); or (ii) on or
after a Participant’s 52nd birthday provided that such Participant has completed
at least 10 years service with the Company (or an Affiliate) or Northwest (or a
subsidiary).

7. Clawback. Notwithstanding anything to the contrary in the 2010 LTIP, if the
Committee determines that a vice president or more senior officer level
Participant has engaged in fraud or misconduct that caused, in whole or in part,
the need for a required restatement of Delta’s financial statements filed with
the Securities and Exchange Commission, the Committee will review all incentive
compensation awarded to or earned by the Participant, including, without
limitation, any Award under the 2010 LTIP, with respect to fiscal periods
materially affected by the restatement and may recover from the Participant all
such incentive compensation to the extent that the Committee deems appropriate
after taking into account the relevant facts and circumstances. Any recoupment
hereunder may be in addition to any other remedies that may be available to
Delta under applicable law, including, disciplinary action up to and including
termination of employment.

11